Citation Nr: 1607254	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether the severance of service connection for scleroderma with CREST (calcinosis, Raynaud's phenomenon, esophageal dysmotility, sclerodactyly, and telangiectasis) syndrome was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant was a member of the California Army National Guard.  He had a period of initial active duty for training (IADT) from June 2006 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO implemented a proposal to sever service connection for scleroderma with CREST syndrome, effective November 1, 2009.  Later in October 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In July 2014, the appellant and his father testified during a Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.

During the hearing, the appellant and his representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

In August 2014, the appellant indicated in response to redundant correspondence from the RO that he would like to have a Board video-conference hearing in lieu of a Travel Board hearing.  However, in light of the fact that the aforementioned Travel Board hearing had already been held, the matter was moot, and no further hearing was warranted.  See 38 CFR 20.1507(b)(1).

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a February 2008 rating decision, the RO granted service connection for scleroderma with CREST syndrome, effective June 19, 2007.

3.  In an October 2009 rating decision, the RO implemented a proposal to sever service connection for scleroderma with CREST syndrome, effective November 1, 2009.

4.  The sole basis of the October 2009 severance action was the RO's determination that the appellant did not have qualifying service for purposes of VA compensation benefits.

5.  By virtue of his service on IADT from June 2006 to August 2006, the appellant does, in fact, have qualifying service for purposes of VA benefits.


CONCLUSION OF LAW

As the RO's severance of service connection for scleroderma with CREST syndrome was based on a misapplication of law, such severance was improper.  38 U.S.C.A. §§ 101, 1110, 5109A, 5112(b)(10), 5303A (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.12, 3.12a, 3.105(d), 3.203, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition on the matter of whether the severance of service connection for scleroderma with CREST syndrome was proper, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(2), (22), (24), 1110; 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  "Active duty for training" is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes, or full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been satisfied.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

The United States Court of Appeals for Veterans Claims (Court) has stated that a clear and unmistakable error (CUE) is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the AOJ at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

In this case, the evidence reflects that the appellant enlisted in the California Army National Guard in January 2006, when he was a senior in high school.  He enlisted under the "Split Option Program," which allows an individual to join the National Guard while still in high school; attend basic training over the summer; return to school the following year; and then go to advanced individual training (AIT) the summer after that year of school has ended.

In accordance with the terms of his enlistment, the Department of Defense ordered the appellant to IADT in June 2006.  He successfully completed the training, which ran from June 2006 to August 2006.  He then returned to school.  Unfortunately, he was diagnosed with scleroderma and, on that basis, was found to be medically unfit for service before he could attend AIT.  He was discharged, effective June 2007, and given an "uncharacterized" entry-level separation.

In a February 2008 rating decision, the RO granted service connection for scleroderma with CREST syndrome, effective June 19, 2007.  In awarding benefits, the RO noted, incorrectly, that the appellant had served in the Army from January 2006 to June 2006, and from June 2006 to June 2007.  Based on that incorrect interpretation of the record, and evidence showing that scleroderma was diagnosed in April 2007, the RO awarded service connection.

In the October 2009 rating decision, the RO implemented a proposal to terminate the appellant's VA benefits, effective November 1, 2009, on grounds that he did not have qualifying service for purposes of VA compensation benefits.  More specifically, as set out in the rating decision and SOC, the RO found that he did not meet the minimum active duty requirements set out at 38 C.F.R. 3.12a, because he had only ACDUTRA, and not "active duty" as described in the regulation.  See 38 C.F.R. § 3.6(b) (defining "active duty," in pertinent part, as "[f]ull-time duty in the Armed Forces, other than active duty for training").

The Board has reviewed the provisions of 38 C.F.R. 3.12a, as well as the governing statute (38 U.S.C.A. § 5303A), and finds that the RO's determination was based on a misapplication of law.  The minimum service requirement provisions of 38 U.S.C.A. § 5303A and 38 C.F.R. § 3.12a, by their very terms, apply only to individuals who enlisted in a regular component of the Armed Forces or were otherwise called or ordered to active duty.  See 38 U.S.C.A. § 5303A(b); 38 C.F.R. § 3.12a(c).

In this case, the appellant enlisted in a reserve, and not a regular, component of the Armed Forces (namely, the National Guard).  See 38 C.F.R. § 3.1(a) and (b) (distinguishing between the two).  Moreover, although the record reflects that he was ordered to IADT, it does not reflect that he was ever ordered to active duty.  Thus, the provisions of 38 U.S.C.A. § 5303A and 38 C.F.R. § 3.12a are inapposite.

As noted above, the law clearly provides that service connection can be established, and compensation paid, for disability due to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  The evidence of record is sufficient, in the Board's view, to establish that the appellant had such a period of service from June 2006 to August 2006, and his uncharacterized entry-level separation from service is likewise qualifying.  See 38 C.F.R. §§ 3.12(k), 3.203.  As such, the appellant has at least potential eligibility for VA benefits.

The sole basis of the October 2009 severance action was the RO's determination that the appellant did not have qualifying service for purposes of VA compensation benefits.  Because that determination was based on a misapplication of law, and is erroneous, the Board finds that the severance was improper.

In arriving at this conclusion, the Board has limited its consideration to the stated basis for the RO's severance action, for which the appellant has been provided due process.  The Board intimates no opinion, either legal or factual, as to the matter of whether the original award of service connection for scleroderma with CREST syndrome may have otherwise involved CUE.


ORDER

As the severance of service-connection for scleroderma with CREST syndrome was based on misapplication of the law, and was, thus, improper, the appeal is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


